197 Ga. App. 308 (1990)
398 S.E.2d 292
CASON
v.
THE STATE.
A90A2053.
Court of Appeals of Georgia.
Decided October 17, 1990.
*309 Robert Culpepper III, for appellant.
J. Brown Moseley, District Attorney, Ronald S. Smith, Assistant District Attorney, for appellee.
DEEN, Presiding Judge.
Appellant was convicted under OCGA § 16-10-24 (a) of misdemeanor obstruction of a law enforcement officer, and appeals from the judgment entered on the conviction.
When the police officer identified himself and attempted to arrest appellant on a pending warrant, appellant responded by running his hand into his pocket. Taking this to be a threatening action, the officer unsnapped his pistol and told appellant to take his hand out of his pocket and step forward. Instead, appellant fled on foot from the officer and eluded the arrest. Appellant testified he did not see the officer at the time in question and did nothing to obstruct or hinder the arrest. The sole enumeration of error is that the evidence was insufficient to support the conviction. Held:
An offense under OCGA § 16-10-24 (a) is committed by one who "knowingly and willfully obstructs or hinders any law enforcement officer in the lawful discharge of his official duties." A conviction must be supported by some evidence of forcible resistance or opposition to the officer. Samples v. State, 151 Ga. App. 179 (259 SE2d 178) (1979). Such actions may take the form of communications which could reasonably be interpreted as a threat of violence, or flight from the officer after being ordered to halt. Dumas v. State, 159 Ga. App. 517, 518 (284 SE2d 33) (1981); Tankersley v. State, 155 Ga. App. 917, 919 (273 SE2d 862) (1980). Whether or not the evidence established that actions taken by the appellant hindered or obstructed the officer in making the arrest is for the jury to decide. Sapp v. State, 179 Ga. App. 614, 615 (347 SE2d 354) (1986). Obviously, the jury chose not to believe the testimony of the appellant.
Evidence that appellant fled from the officer after being ordered to remove his hand from his pocket and step forward was sufficient for a rational trier of fact to find the appellant guilty beyond a reasonable doubt. Patterson v. State, 191 Ga. App. 359 (381 SE2d 754) (1989).
Judgment affirmed. Pope and Beasley, JJ., concur.